         Case 4:18-cv-00271-RSB-CLR Document 14 Filed 12/17/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

    DAWN M. HANCHARD,                       )
                                            )
                                            )
                   Plaintiff,               )
                                            )
    v.                                      )           CV418-271
                                            )
    DOLLAR GENERAL,                         )
                                            )
                                            )
                   Defendant.               )

                                       ORDER

         Pursuant to the Court’s Order that defendant Dollar General be

served with plaintiff’s suit and various documents in this case, doc. 10 at

15, the United States Marshal apparently attempted to secure defendant’s

waiver of personal service, see doc. 13.1 Since defendant did not waive

personal service, see doc. 13, the Clerk is DIRECTED to prepare and


1
  The United States Marshal only docked a Certified Mail receipt. Doc. 13. Since the
Federal Rules of Civil Procedure do not provide for service of a Complaint on a
defendant by mail, see Fed. R. Civ. P. 4(e), the Court assumes that the receipt indicates
an attempt to secure defendant’s waiver of personal service, see Fed. R. Civ. P. 4(d).
Since the Court cannot be sure how much time the waiver request provided for
response, see Fed. R. Civ. P. 4(d)(1)(F) (requiring a party requesting waiver of personal
service to “give the defendant a reasonable time of at least 30 days after the request
was sent . . . to return the waiver”), it will direct personal service. This direction,
however, shall not be construed as defendant’s failure to waive. See Fed. R. Civ. P.
4(d)(2).
    Case 4:18-cv-00271-RSB-CLR Document 14 Filed 12/17/20 Page 2 of 2




transmit a service package to the Marshal. The service package must

include a fully completed USM 285 form, the summons, one copy of

the Complaint, doc. 1, the Order originally directing service, doc. 10,

and this Order.     The Clerk shall note the transmission to the

Marshal on the docket.      Upon receipt of the service package, the

Marshal is DIRECTED to promptly personally serve the defendant.

     SO ORDERED, this 17th day of December, 2020.


                                 ___________
                                 _______________________________
                                          _ __________
                                                    _____________
                                 CHRISTOPHER
                                 CHRIR STOP
                                          OP
                                          O PHER L. RAY
                                 UNITED STATES T S MAGISTRATE
                                           STATE   MAGISTRA       JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
